Dear Mayor Langlinais:
This office is in receipt of your request for an opinion of the Attorney General in regard to the publication of the minutes of the Town meetings. You indicate the minutes are recorded on tape and the Town Clerk transcribes the minutes in summary form. Because of the cost of publication, you ask whether publication of this summary of the minutes is a sufficient compliance with R.S. 43:143.
R.S. 43:143 provides the official journal "shall publish all minutes, ordinances, resolutions, budgets and other official proceedings of the police jury, town or city councils or the school board." Consequently, "all minutes" must be published, but that does not mean a verbatim transcript of the meeting must be published.
R.S. 42:7.1 mandates all public bodies shall keep written minutes of all their open meetings and sets forth that the minutes shall include, although need not be limited, to the following:
1. The date, time, and place of the meeting.
       2. The members of the public body recorded as either present or absent.
       3. The substance of all matters decided, and, at the request of any member, a record, by individual member, of any votes taken.
       4. Any other information that the public body requests be included or reflected in the minutes.
Therefore, we find a summary of the transcript satisfies the requirement that the minutes include the substance of all matters decided and there is no need to publish "each and every word said on the tape".
However, we would point out that the tape itself is a public record subject to retention for three years to be available for public inspection or copying upon request.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                RICHARD P. IEYOUB Attorney General
                             By: ____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR